Mr. Justice Westcott
delivered the opinion of the court.
The decision in the case of the City of Jacksonville vs. Arthur D. Basnett et al. (supra, p. 525, and 19 Fla., 664,) cover the principal question raised in this case. The question is the constitutionality of chapter 8477, Laws.
There was something said in this case about rights of parties who had purchased property since the assessment was made. "We do not understand the bill to make that case.
*552The decree, therefore, in this case must be, that the order of the Chancellor denying the injunction is affirmed, and that the case he remanded with directions to dismiss the bill. Whether the equitable remedy here sought would lie in the event there was any right, we deem it unnecessary to decide, as the judgmen there is the same in either event.